Lorentz, J.:
Timothy Mann appeals from the order of the district court finding him guilty of violating five municipal ordinances and from the sentence imposed by the district court.
Mann contends the district court erred in failing to provide him the opportunity to speak before sentence was imposed, in violation of K.S.A. 22-3422 and K.S.A. 1992 Supp. 22-3424(4).
We have reviewed the record on appeal and find that Mann was not given the opportunity to speak before sentence was imposed. This opportunity is required by State v. Heide, 249 Kan. 723, 730, 822 P.2d 59 (1991). We extend the reasoning of Heide to cases on appeal from municipal court. The failure to afford Mann the opportunity to speak before sentence was imposed requires us to vacate his sentence and remand for resentencing.
Sentence vacated and case remanded for resentencing.